Citation Nr: 1441074	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, denied the benefits sought on appeal.

The Veteran failed to appear for a Board hearing scheduled in October 2010.  He did not provide good cause for his absence.  His request for a Board hearing was deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In July 2012, the Board remanded the current claims on appeal for further development.  The Board additionally denied claims for service connection for pseudofolliculitis barbae and a right rib cage disability.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In May 2008, the Veteran submitted copies of service personnel records which included an October 1991 retention examination that was not previously included with service treatment records (STRs) associated with the claims file.  In his August 2007 notice of disagreement, he contended that not all of his STRs had been obtained.  Notably, a separation examination does not appear to be of record.  Remand is required to make efforts to obtain any additional STRs.  

The Veteran was afforded a VA examination of his left ankle and low back in July 2012.  The VA examiner diagnosed left ankle peroneal tendinopathy with osteophytes and lumbar strain.  The examiner opined that the Veteran's left ankle and low back disabilities were not at least as likely as not related to active service.  The examiner, however, rationalized the left ankle opinion by noting an absence of treatment for a left ankle disability during service, and he rationalized the low back opinion by relying on an absence of continued low back treatment following the in-service diagnosed myalgia.  The examiner did not appear to consider the Veteran's credible reports of a left ankle injury and continued left ankle symptomatology during service, or his reports regarding continuing low back symptomatology during service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, on remand the Veteran should be afforded a new VA examination of the left ankle and low back to obtain etiology opinions considering all the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional available service treatment records, including especially a separation examination, through appropriate channels.  

Efforts to obtain service treatment records should continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, inform the Veteran and allow him the opportunity to provide such records; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.  

2.  Thereafter, schedule the Veteran for a new VA orthopedic examination of his low back and left ankle.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all low back disabilities, to include low back strain; and left ankle disabilities, to include peroneal tendinopathy with osteophytes, found to be present. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current low back disability, to include lumbar strain, had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include the lifting injury noted in his STRs and his credibly reported back pain/injury as a result of increased hiking and carrying a ruck sack.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current left ankle disability, to include peroneal tendinopathy with osteophytes, had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include the credibly reported incidents where he twisted his left ankle while running and later while playing basketball, and his reported discomfort while wearing combat boots.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the relevant lay contentions and objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  

4.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  The appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



